Citation Nr: 1220065	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected plantar warts of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.   

In March 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits of the claim seeking service connection.  

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  As the Veteran's claim was submitted in January 2010, this requirement applies to his claim.  Remand is required to address this issue of secondary service connection.
Additionally, the September 2010 VA feet examination is insufficient; therefore the Veteran should be afforded a new one.  First, though the VA examiner indicated that the claims file had been reviewed, the report included the Veteran's report that he experienced hammertoes on his right foot since service.  This report by the Veteran stands in contrast to the July 1993 VA general medical examination, wherein the Veteran denied any illness, injuries, or surgeries in service, and the June 2003 VA podiatry consultation during which the Veteran reported he has experienced hammertoes on his right foot since 1995.  Secondly, the 2010 examiner described the hammertoes now present on the right foot as associated with the right foot plantar warts, for which service connection is in effect.  The legal standard which allows for the grant of service connection requires that a disorder be caused by or aggravated by an already service connected disability, such that a disorder that is (only) concurrent may not warrant service connection.  Another VA feet examination is warranted.  38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board observes that during his testimony the Veteran recalled obtaining VA treatment in 1995.  Though the September 2001 VA treatment reports of record indicate the Veteran was initiating treatment with VA at that time, after having been followed privately, the Board will request a search of VA treatment records be made to determine is any could be located from an earlier date than September 2001.

The Veteran has indicated that he has applied for Social Security Disability benefits.  Records related to his Social Security claim but be obtained.  See 38 C.F.R. § 3.159(c) ; see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992).

Accordingly, the case is REMANDED for the following action:

1.  Undertake any further actions that may be necessary to comply with notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his original claim for service connection for hammertoes of the right foot disorder, to include as secondary to service-connected plantar warts of the right foot.  Notify the Veteran of the amendment to 38 C.F.R. § 3.310, effective October 10, 2006, which added language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Remind the Veteran that VA will assist him in obtaining service treatment records or records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.  

2.  Obtain any and all VA treatment records that pertain to the right foot from VAMC Anchorage dated from January 1995 through September 2001.  Document any negative replies and negative searches.  

3.  Contact the Social Security Administration (SSA) and obtain all records related to the Veteran's claim for Social Security Disability benefits including all medical records and copies of any decisions by SSA.

4.  After the treatment records and SSA records referenced above have been obtained, or otherwise accounted for, then afford the Veteran a VA examination to determine the nature and etiology of his hammertoes of the right foot disorder, and whether the hammertoes of the right foot.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated diagnostic testing should be conducted and all pertinent diagnoses should be set forth.  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hammertoes of the right foot originated in service or are otherwise attributable to service.  When offering the opinion, the examiner should consider that the Veteran was afforded a VA general medical examination in July 1993, which included an objective examination of the lower extremities, and the Veteran's June 2003 VA podiatry consultation, in which he dated the onset of the hammertoes on the right foot as 1995.  

If the Veteran's hammertoes are not related to service, then the examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hammertoes of the right foot was caused or aggravated by his service-connected plantar warts of the right foot disability?

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If it is determined that the claimed hammertoes of the right foot disorder was worsened by the Veteran's service-connected plantar warts of the right foot disorder, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a direct relationship or causation as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner must provide a complete rationale for each opinion expressed.   

5.  Lastly, adjudicate the issue remaining on appeal on the basis of all pertinent evidence of record and all governing law and regulations, including, as applicable, the change to 38 C.F.R. § 3.310 effectuated as of October 2006, see 71 Fed. Reg. 52,744 (2006).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


